DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1. 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114 
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 04/15/21 has been entered.

        Response to Amendment
3.	As per Applicant’s instruction as filed on 04/15/21, claims 1 and 18 have been amended, claims 9-17 and 21-26 have been canceled.  

Response to Remarks
4.	Applicant’s remarks with respect to currently pending amended claims as filed on 04/15/21 have been carefully considered/reviewed, but are moot in view of the following new ground(s) of rejection.
	As per Applicant’s remarks with respect to original/unamended claimed feature(s), please refer to the following grounds of rejection for a detailed discussion.

Claim Rejections - 35 USC § 103
5. 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 




6.	The following is a quotation of (AIA ) 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

7.	Claims 1-6, 18-20, and 27-29 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Bossen et al (2011/0080954 A1) in view of Krishnan (2016/0012855 A1).
Regarding claims 1 and 18, Bossen et al discloses a decoding method for decoding video data, and an apparatus configured to decode video data, the apparatus comprising a processor in communication with memory, the processor being configured to execute instructions stored in the memory that cause the processor for (paras [0022-0025]):
receiving compressed video data related to a set of frames (Video bitstream input) (Fig. 12); and
calculating, a first motion vector (a target MV; a differential MV) for a previous coding unit/block being processed before a current coding unit (paras. [0092-0093]);
calculating, using a decoder-side predictor refinement technique (1012, 1203) according to the first motion vector, a new motion vector (1206) for the current coding unit/block of a current frame from the set of frames (from 1205), wherein the new motion vector estimates motion for the current coding unit/block based on one or more reference frames from the set of frames (1201) (Figs. 10B and 12; paras. [0086], [0093-0094]), comprising:
retrieving (from 1202) the first motion vector (as above) generated for the previous coding unit being processed before the current coding unit (paras. [0092-0093]); 
executing a first portion of a decoding process for the current coding unit using the first motion vector (from 1205, derived from 1105), wherein the first portion of the decoding process would comprise 
pre-fetching a set of reference pixels (Ref_info) for the current coding unit from the one or more reference frames (1101), so that the decoder-side predictor refinement technique (1012, 1203) can pre-fetch the set of reference pixels (from the Target block, Ref_info, from Fig. 12) prior to calculating the refined motion vector (1206) for the previous coding unit (that is included in the Video bitstream input to Entropy Decoder (1205) and subsequent output to 1206) (Figs. 11-12; paras. [0086], [0092-0094]);
retrieving a second motion vector (now generated refined MV from 1206 via MV decoding loop and 1205) generated for the previous coding unit (that is included in the Video bitstream input to Entropy Decoder (1205) and subsequent output to 1206) being processed before the current coding unit, wherein the second motion vector (1206) is different than the first motion vector (differential motion vector from 1205) (para.[0093]); and 
executing a second portion (1204, Predictor generator, via MV decoding loop) of the decoding process for the current coding unit using the second motion vector (now generated refined MV from 1206 forwards to the MV decoding loop), wherein the executed first portion of the decoding process (from 1205, derived from 1105) and the executed second portion of the decoding process (1204, Predictor generator, via MV decoding loop) are used to calculate the new motion vector (1206) for the current coding unit of the current frame,
Note: MV generator (1206), in response to receiving the differential motion vector(s) (1205) and the derived motion vector predictors (1204), the MV generator (1206) reconstructs the motion vectors for the current/target block (by using both the first motion vector (differential motion vector from 1205 executing first portion of the decoding process) and the second motion vector (now generated refined MV from 1206 using the executed second portion of the decoding process), and forwards the reconstructed motion vectors to be used in the decoding loop (Fig. 12, paras. [0093-0094]).
Bossen et al does not seem to explicitly/particularly disclose: 
wherein the first motion vector is an unrefined motion vector comprising motion vector data that can be used to derive a refined motion vector for the previous coding unit so that the refined motion vector need not be explicitly signaled in the compressed video data.
However, Krishnan teaches an encoding and decoding method comprising:
encoding/decoding (418, 518) a plurality of sections/blocks comprising, in encoding, limiting the motion estimation/prediction search range to near section/block boundaries in attempts to limit motion vectors of a frame from referencing one or more pixels in another section/block of the referenced frame, and generate bitstreams for the corresponding sections/blocks (thereby implying that the motion vector in the encoding side is an unrefined motion vector and certainly not signaled in the encoded/compressed bitstream/data) (Fig. 4; para. [0038]), and 
in decoding, when a frame is referenced by another frame, the entire frame does not have to be decoded, instead, similar to decoding a frame of interest, only those portions/blocks/units of the reference frame that are being referenced have to decoded, and
 applying a refining (refinement) predictor (from 720, 738) set of subsections/blocks (718, 740) (implies a subsequent deriving of a refined motion vector for a (current) coding section/block/unit based on the prediction, which is a fundamental/conventional feature (a concept of prediction of blocks of video data and generating MV based on the prediction) according to MPEG-4, H.264, and/or HEVC, referenced in paras. [0028], [0037-0038], by adapting the motion vector utilized in the encoded/compressed bitstream/data) when the decoding is to be completed, thereby decoding the subsections/blocks of the first frame that are at least partially within the field of view while not decoding the subsections/blocks of the first frame that are not within the field of view, and displaying, according to playback timing of the video content, when the first frame is to be displayed (Figs. 4-5 and 7; paras. [0038], [0076], [0078], [0080-0081], [0006]).
Therefore, it would have been considered obvious to a person of ordinary skill in the relevant art employing the decoding method for decoding video data as taught by Bossen et al to incorporate/combine Krishnan’s teachings as above so that the first motion vector is utilized as Krishnan’s unrefined motion vector comprising motion vector data that can be used to derive such as Bossen et al’s refined motion vector for the previous coding unit so that the refined motion vector need not be explicitly signaled in the compressed video data, thereby decoding the subsections/blocks of the first frame that are at least partially within the field of view while not decoding the subsections/blocks of the first frame that are not within the field of view, and displaying, according to playback timing of the video content, when the first frame is to be displayed.
Regarding claims 2 and 19, Bossen et al discloses: 
the second motion vector comprises a refined motion vector (now generated refined MV from 1206), wherein the refined MV is refined using a decoder-side predictor refinement technique (1012, 1203) that refines the first motion vector (as above);
the first portion of the decoding process comprises a parsing portion, a motion vector derivation portion (1013, 1204, deriving motion vector predictors (MVP), via MV decoding loop), or both; and
the second portion of the decoding process comprises a reconstruction portion (1015, reconstructing motion vector) (paras. [0086], [0093]).
Regarding claims 3 and 20, Bossen et al discloses: 
retrieving the second motion vector (now generated refined MV from 1206 via MV decoding loop) associated with the current coding unit/block that is a refined motion vector as discussed above; and
executing the first portion of the decoding process using the first motion vector and/or the third motion vector as discussed above; and
executing the second portion of the decoding process using the second motion vector or the third motion vector as discussed above.
Therefore, it would have been considered obvious to a person of ordinary skill in the relevant art employing all of Bossen et al’s teachings as discussed above to realize/recognize retrieving a third motion vector associated with a second coding unit/block, wherein the third motion vector is a refined motion vector based on the sequential MV decoding loop processing.
Regarding claims 4 and 27, Bossen et al discloses executing the first portion of the decoding process comprises executing a motion vector derivation portion (1013, 1204, deriving motion vector predictors (MVP), via MV decoding loop) using the first motion vector and/or the third motion vector, wherein the motion vector derivation portion comprises motion vector prediction derivation (1013, 1204, deriving motion vector predictors (MVP), merge candidate derivation, or both.
Regarding claims 5 and 28, Bossen et al discloses, wherein executing the first portion of the decoding process comprises referring to the first motion vector as a decoded motion vector (1205, decoded differential motion vector) of the current coding unit/block (para. [0093]).
Regarding claims 6 and 29, Bossen et al discloses using the second motion vector or the third motion vector to perform motion prediction (1202, 1204), overlapped block motion compensation, deblocking, or any combination thereof.
Furthermore, Bossen et al teaches block based motion compensation is an integral operation that exploits temporal correlations to achieve compression of video data, whereon one needs to signal motion vectors of each block to the decoder so that the process of motion compensation can be replicated at the decoder, and the efficiency of compression achieved by motion compensation is dependent on the efficiency with which motion vectors are signaled (para. [0003]).
Therefore, it would have been considered obvious to a person of ordinary skill in the relevant art employing all of Bossen et al’s teachings as discussed above to realize/recognize using the second motion vector or the third motion vector to perform motion compensation, since block based motion compensation is an integral operation that exploits temporal correlations to achieve compression of video data, whereon one needs to signal motion vectors of each block to the decoder so that the process of motion compensation can be replicated at the decoder, and the efficiency of compression achieved by motion compensation is dependent on the efficiency with which motion vectors are signaled.

8.	Claims 7-8 and 30-31 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Bossen et al (2011/0080954 A1) and Krishnan (2016/0012855 A1) as applied to claims 1 and 18 above, respectively, and further in view of Hendry et al (9,635,386 B2).
Regarding claims 7 and 30, Bossen et al does not seem to explicitly/particularly disclose determining whether a coding tree unit constraint is not applied to the compressed video data.
However, Hendry et al teaches video encoding/decoding device/method comprising determining coding tree unit constraints and selectively applying constraints to a current video data (picture) to be decoded, performing encoding on the basis of the coding tree unit constraints, and transmitting the encoded video data/information, thereby enhancing compression efficiency and to reduce complexity by imposing an appropriate constraint on encoding/decoding (abs.; col. 18, lines 36-61; col. 2, lines 25-40).
Therefore, it would have been considered obvious to a person of ordinary skill in the relevant art employing the decoding method for decoding video data as taught by Bossen et al to incorporate/combine Hendry et al’s teaching as above so as to determine whether the coding tree unit constraint is not applied (by a selection) to the compressed/encoded video data, thereby enhancing compression efficiency and to reduce complexity by imposing the appropriate constraint on the encoding/decoding process/method.
Regarding claim 8 and 31, Bossen et al discloses retrieving the refined motion vector (now generated refined MV from 1206 via MV decoding loop) associated with the current coding unit/block as discussed above. 
Furthermore, Krishnan teaches the unrefined motion vector of the current coding unit/block as discussed above.
Therefore, it would have been considered obvious to a person of ordinary skill in the relevant art employing all of Bossen et al’s teachings as discussed above to realize/recognize retrieving the refined motion vector associated with a second coding unit/block frame based on the sequential MV decoding loop processing.
Bossen et al does not seem to explicitly/particularly disclose: 
retrieving the unrefined motion vector of a current coding tree unit row, and 
the refined motion vector of an upper coding tree unit row, other tile, or other slice.
 However, Hendry et al teaches video encoding/decoding device/method comprising determining coding tree unit constraints and selectively applying constraints to a current video data (picture) to be decoded, performing encoding on the basis of the coding tree unit constraints, wherein each slice and tile in the current picture is configured based on at least one of a first constraint and a second constraint, and transmitting the encoded video data/information, thereby enhancing compression efficiency and to reduce complexity by imposing an appropriate constraint on encoding/decoding (abs.; col. 18, lines 36-61; col. 2, lines 25-40).
Therefore, it would have been considered obvious to a person of ordinary skill in the relevant art employing the decoding method for decoding video data as taught by Bossen et al to incorporate/combine Hendry et al’s teaching as above so as to retrieve the unrefined motion vector of the current coding tree unit row, and the refined motion vector of the upper coding tree unit row, other tile, or other slice, thereby enhancing compression efficiency and to reduce complexity by imposing the appropriate constraint on the encoding/decoding process/method.

Conclusion
9.	The prior art made of record is considered pertinent to Applicant's disclosure.
A) 	Lee et al (2006/0088102 A1), Apparatus/method for effectively encoding multi-layered motion vectors. 

10.	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to SHAWN S AN whose telephone number is 571-272-7324.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's supervisor, Joseph Ustaris can be reached on 571-272-7383.

11.	The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



12.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/SHAWN S AN/Primary Examiner, Art Unit 2483